NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 6/2/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Kiedrowski on September 8, 2022.
The application has been amended as follows: 
 Amend claim 53 as follows: amend “encompassed” to -entirely encompassed- in the last line. 
Amend claim 62 as follows: amend “of the first jaw;” to -extending from an inner tissue engaging surface of the first jaw to an outer surface of the first jaw;- in ll. 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a power source; and a bipolar forceps including a jaw assembly comprising: i. a first jaw comprising: a. a first jaw body electrically connected to a first pole of the power source and having a first polarity; b. a sealing plate electrically connected to the first pole of the power source and having the first polarity; and c. an insulator electrically isolating the first jaw body from the sealing plate; wherein the sealing plate, the insulator, and the first jaw body are sequentially stacked in a direction of height extending from an inner tissue engaging surface of the first jaw to an outer surface of the first jaw; ii. a second jaw comprising: a. a second jaw body electrically connected to a second pole of the power source and having a second polarity; wherein in a first use state, an anatomical feature is surgically affected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body, and wherein in a second use state an anatomical feature is surgically affected by moving the first and second jaws to a closed configuration, contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body.”  As for claim 53, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a power source; and a bipolar forceps including a jaw assembly comprising: i. a first jaw comprising: a. a first jaw body electrically connected to a first pole of the power source and having a first polarity; b. a first sealing plate electrically connected to a second pole of the power source and having a second polarity; and c. a first insulator electrically isolating the first jaw body and the first sealing plate; ii. a second jaw comprising: a. a second jaw body electrically connected to the first pole of the power source and having the first polarity; b. a second sealing plate electrically connected to the first pole of the power source and having the first polarity; and c. a second insulator electrically isolating the second jaw body and the second sealing plate; wherein in a first use state, the first sealing plate and the second sealing plate have opposing polarities so that an anatomical feature is surgically affected between the first sealing plate and the second sealing plate, wherein in a second use state, the first sealing plate has a polarity that is opposite a polarity of the first jaw body and the second jaw body so that an anatomical feature is surgically affected with an edge of the first sealing plate, and wherein a profile of the first sealing plate or a profile of the second sealing plate is entirely encompassed within a profile of the first jaw body or a profile of the second jaw body.”  As for claim 62, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a bipolar forceps including a jaw assembly comprising: i. a first jaw comprising: a. a first jaw body; b. a sealing plate; and c. an insulator electrically isolating the first jaw body from the sealing plate; wherein the sealing plate, the insulator, and the first jaw body are sequentially stacked in a direction of height extending from an inner tissue engaging surface of the first jaw to an outer surface of the first jaw; ii. a second jaw comprising: a. a second jaw body including a sealing surface, the sealing surface including one or more insulators having an exposed insulator surface that is oriented toward the sealing plate; wherein in a first use state, an anatomical feature is surgically affected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body, and wherein in a second use state an anatomical feature is surgically affected by contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body.”
The closest prior art is regarded as: Park et al. (2010/0036371, previously cited) and Yamauchi et al. (6,237,887, previously cited).  Park et al. disclose bipolar forceps comprising first and second jaws having first and second jaw bodies, first and second sealing plates, and first and second insulators.  Park et al. disclose the claimed electrical connections but fail to teach “a profile of the first sealing plate or a profile of the second sealing plate is entirely encompassed within a profile of the first jaw body or a profile of the second jaw body” as required by claim 53.  One of ordinary skill in the art would not be motivated to modify the embodiment of Fig. 9 of Park et al. such that a profile of the one of the sealing plates is “entirely encompassed” within a profile of one of the jaw bodies since the edge portions (47/53) form a tissue-contacting surface to cut tissue in the second mode and changing the surface area of one of the sealing plates such that its profile is entirely within one of the jaw bodies resulting in a smaller sealing plate with a different profile than the other sealing plate would change the current flow between the sealing plates thus causing uneven energy distribution within the tissue in the first sealing mode.  Yamauchi et al. disclose bipolar forceps comprising first and second jaws having first and second jaw bodies, first and second sealing plates, and first and second insulators.  Yamauchi et al. disclose the claimed electrical limitations, but fail to disclose “wherein the sealing plate, the insulator, and the first jaw body are sequentially stacked in a direction of height extending from an inner tissue engaging surface of the first jaw to an outer surface of the first jaw” as required by claims 32 & 62.
Claims 32, 47-56, 58-59, 61-62 and 64-66 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794